Name: Commission Regulation (EEC) No 3862/87 of 22 December 1987 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 87 Official Journal of the European Communities No L 363/33 COMMISSION REGULATION (EEC) No 3862/87 of 22 December 1987 amending Regulation (EEC) No 2321/86 laying down detailed rules for the appli ­ ation of Council Regulation (EEC) No 1336/86 fixing compensation for the defi ­ nitive discontinuation of milk production indent of the third subparagraph of Article 1 ( 1 ) of Regu ­ lation (EEC) No 1336/86 should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitve discontinuation of milk production ('), as amended by Regulation (EEC) No 776/87 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2321 /86 (3), as last amended by Regulation (EEC) No 3602/87 (4), lays down detailed rules for the application of the granting of compensation for the definitve discontinuation of milk production and in particular the time limit by which the first payment of the compensation must be effected for each of the two periods of application of the programme to reduce production ; whereas the administrative contraints due to the supplementary levy system have become much more cumbersome during the fourth period of application ; whereas the achievement of the programme to reduce quantities has posed serious diffi ­ culties of implementation within the Member States ; whereas, as a consequence, account should be taken of those difficulties and the abovementioned time limit for the first year of application as provided for in the first HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 2321 /86, the first sentence is replaced by the following : 'The first payment of the compensation shall be made between 1 April and 31 December 1987 for the first year of application and between 1 April and 30 June 1988 for the second year of application'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5 . 1986, p. 21 . (2) OJ No L 78 , 20. 3 . 1987, p. 8 . 0 OJ No L 202, 25. 7 . 1986, p. 13 . ¥) OJ No L 339, 1 . 12. 1987, p. 59 .